Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the amendment filed on 04/26/2021.
Claims 1-20 are pending. 

Examiner’s Note
Please note that Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirely as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 8-10, 12, 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over USPN 20060041872 to Poznanovic et al in view of USPN 20140165049 to DIAMOS et al.
Per claim 1:
Poznanovic discloses:
1. A computing system, comprising: 
a processor (Paragraph [0052] “hardware-instruction processor system”); 
a memory storing instructions for a compiler that, when executed by the processor, cause the processor to generate a control flow graph of program source code (Paragraph [0056] “The CFG representation can be further processed either by the instruction processor compiler to produce instruction processor sequences, or passed on to another software module such as CFG”) by: 
receiving the program source code in the compiler (Paragraph [0053,0055] “source code file 102 is input into converter 104. The HLL source code file 102 may be written in a conventional high level language such as, for example, C, C++, FORTRAN, COBOL, BASIC, PASCAL, and Java… initiating a traditional compilation by reading the high level language source code”), wherein the program source code includes one or (Paragraph [0081] “high-level language (HLL) source code 302 being processed in a partition (i.e., divergent branches) step 304. If a partition is found in the HLL source code 302, then the code may be divided up and converted into control flow graph (CFG) representations in steps 306 and 308”); 
in the compiler, generating a structure point representation based on the received program source code by inserting into the program source code a set of structure points (Paragraph [0099] “receives as input any programming language code and extracts from the source file(s) tokens which can then be parsed… semantic analysis may also be performed, so that after this phase an internal representation of the code and a symbol table may be produced”); and 
based on the structure point representation (Paragraph [0100] “internal representation of the source code now generated by this compilation phase resembles control flow blocks of code”), generating the control flow graph including a plurality of blocks each representing a portion of the program source code (Paragraph [0102] “The compiler phase used to translate this higher-level language is based on instruction processor compiler technology. The HLL converter uses a mixed model of compilation with language-specific front-ends to generate a common high-level intermediate representation”).


However, DIAMOS discloses in an analogous computer system  including an anchor structure point and a join structure point associated with the anchor structure point (Paragraph [0061] “control flow required for enforcing execution priorities of regions may require the use of implicit branches such as implicit branches 508-1-508-3. These branches 508 ensure that the regions 502 execute in priority order by providing paths between regions 502… implicit branch 508-1 is used transfer control from region 2 502-2 to region 3 502-3”); wherein, in the control flow graph, a block A between the anchor structure point and the join structure point post-dominates each of the one or more divergent branches between the anchor structure point and the join structure point (Paragraph [0058] “control flow graph 500 includes one or more "regions" such as regions 1-8 502-1-502-8 that have execution priorities (i.e., post dominates) 504… region is a connected subgraph of a control flow graph. Regions contain at least one basic block. Threads that enter a single region 502 together generally do not diverge at least until they have finished executing the single region 502. If divergent code (such as a conditional branch instruction) is present at the end of a region 502, threads that have executed the region 502 together may diverge”).

 
Per claim 2:
Poznanovic discloses:
2. The computing system of claim 1, wherein: 
generating the structure point representation further comprises inserting a set of structure points based on locations of flow control statements in the program source code (Paragraph [0074] “the partitioner program may receive instructions from a user inserted partitioning syntax, for example a C pragma or a compiler directive, that guides how the CFG-DFG code is .

Poznanovic does not explicitly disclose the set of structure points includes the join structure point and one or more tip structure points associated with the anchor structure point; and in the control flow graph, a block B containing the join structure point excludes all of the one or more tip structure points.
However, DIAMOS discloses in an analogous computer system the set of structure points includes the join structure point and one or more tip structure points associated with the anchor structure point (Paragraph [0061] “control flow required for enforcing execution priorities of regions may require the use of implicit branches such as implicit branches 508-1-508-3. These branches 508 ensure that the regions 502 execute in priority order by providing paths between regions 502”); and in the control flow graph, a block B containing the join structure point excludes all of the one or more tip structure points (Paragraph [0072] “instructions are inserted into check blocks 510 (shown in FIG. 5A) for all regions in the control flow graph (such as control flow graph 500 in FIG. 5A) being analyzed”).
The feature of providing set of structure points includes the join structure point and one or more tip structure points associated with the anchor structure point; and in the control flow graph, a block B containing the join structure point excludes all of the one or more tip structure points would be obvious for the reasons set forth in the rejection of claim 1.

Per claim 3:
The rejection of claim 2 is incorporated and further, Poznanovic does not explicitly disclose inserting one of a first plurality of join structure points immediately following each if conditional statement in the program source code; inserting one of a second plurality of join structure points immediately following each switch statement and each case statement reachable by fallthrough in the switch statement; and inserting the anchor structure point at a location immediately preceding a loop condition evaluation.
However, DIAMOS discloses in an analogous computer system inserting one of a first plurality of join structure points immediately following each if conditional statement in the program source code (Paragraph [0075] “FIG. 4, in steps 410 and 412, the compiler 101 inserts check instructions and conditional branch instructions that are conditional on the check instructions and are directed to regions waiting to be executed”); inserting one of a second plurality of join structure points immediately following each switch statement and each case statement reachable by fallthrough in the switch statement (Paragraph [0100] “the compiler 101 inserts instructions corresponding to the pseudo-code s=m & C into the check block 510-2 of region 2 502-2…”; Paragraph [0083] “If the analysis region ends in a branch instruction (i.e., switch), the compiler 101 proceeds to step 603, in which the compiler 101 removes the branch instruction and the compiler 101 inserts an instruction to determine the value of a branch condition”); and inserting the anchor structure point at a location immediately preceding a loop condition evaluation (Paragraph .
The feature of providing inserting one of a first plurality of join structure points immediately following each if conditional statement in the program source code; inserting one of a second plurality of join structure points immediately following each switch statement and each case statement reachable by fallthrough in the switch statement; and inserting the anchor structure point at a location immediately preceding a loop condition evaluation would be obvious for the reasons set forth in the rejection of claim 1.

Per claim 5:
Poznanovic discloses:
5. The computing system of claim 1, wherein generating the control flow graph comprises: 
converting the structure point representation to a normal form control flow graph (Paragraph [0071] “method 200 may start with the conversion of an HLL program into a control flow graph (CFG) at step 202”), wherein any join structure points of the set of structure points that are located in the same block in the normal form control flow graph are associated with no more than one anchor structure point (Paragraph [0073] “this conversion 204 may include separating the CFG representations into its component basic blocks, adding ; in response to determining that a block C that is an immediate dominator of block B is not post dominated by block B, and that block C is not a unique predecessor of block B (see Fig. 11 and related discussion): inserting a flow block F, creating a new arc FB between flow block F and block B, and for each arc of a set of arcs ending at block B, rerouting the arc to flow block F; and inserting a post-dominating join statement in block A (see the example of code from C at Paragraph [0186]).

Poznanovic does not explicitly disclose in the normal form control flow graph, for each block B that excludes any anchor structure point or join structure point.
However, DIAMOS discloses in an analogous computer system in the normal form control flow graph, for each block B that excludes any anchor structure point or join structure point (Paragraph [0075] “FIG. 4, in steps 410 and 412, the compiler 101 inserts check instructions and conditional branch instructions that are conditional on the check instructions and are directed to regions waiting to be executed”).
The feature of providing in the normal form control flow graph, for each block B that excludes any anchor structure point or join structure point would be obvious for the reasons set forth in the rejection of claim 1.


Per claim 15:
Poznanovic discloses:
15. The method of claim 8, further comprising: transforming the control flow graph into a reconverging form of the control flow graph by inserting into the control flow graph at least one flow block between two blocks of the control flow graph (Paragraph [0073] “method 200 may be the conversion of the CFG representations into hybrid control-dataflow graph representations (CFG-DFG) at step 204”).

Per claim 16:
Poznanovic discloses:
16. The method of claim 8, further comprising: modifying the control flow graph for wave-level control flow by inserting into the control flow graph one or more mask handling instructions for updating execution mask values and rejoin mask values (Paragraph [0100] “internal representation of the source code now generated by this compilation phase resembles control flow blocks of code…flow graph may be a directed graph of the basic blocks in a function, which represents the function's control flow. Each node in the graph corresponds to a basic block. The flow graph may be updated during compilation as optimizations occur”).

Per claim 20:
Poznanovic discloses:
(see the example of code from C at Paragraph [0186]).

Claims 8-10, 12 is/are the method claim corresponding to system claims 1-3,  5 respectively, and rejected under the same rational set forth in connection with the rejection of claims 1-3,  5 respectively, as noted above.

Claims 17-19 is/are the medium/product claim corresponding to system claims 1, 15+16, 3 respectively, and rejected under the same rational set forth in connection with the rejection of claims 1, 15+16, 3 respectively, as noted above.


Claims 4 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over USPN 20060041872 to Poznanovic et al in view of USPN 20140165049 to DIAMOS et al. and in further view of USPN 6848100 to Wu et al.
Per claim 4:
The rejection of claim 1 is incorporated and further, neither Poznanovic nor DIAMOS explicitly disclose generating an initial version of the control flow graph based on the structure point representation; and performing a set of compiler optimizations by modifying the initial version of the control flow graph.
(Col. 9, lines 54-57 “FIG. 7A shows a control flow graph CFG 700 that includes regions 710, 720, and 730 arranged hierarchically”); and performing a set of compiler optimizations by modifying the initial version of the control flow graph (Col. 9, lines 59-60 “FIGS. 7A, 8A, and 9, modified versions of CFG 700 are presented as different CFGs”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the method of generating an initial version of the control flow graph based on the structure point representation; and performing a set of compiler optimizations by modifying the initial version of the control flow graph as taught by Wu into the method of converting programs in high-level programming languages to a unified executable for hybrid computing platforms as taught by the combination system of Poznanovic and DIAMOS. The modification would be obvious because of one of ordinary skill in the art would be motivated to add/incorporate the features of generating an initial version of the control flow graph based on the structure point representation; and performing a set of compiler optimizations by modifying the initial version of the control flow graph to provide an efficient technique for optimizing the cfg code to increase the speed with which the final machine readable code executes as suggested by Wu (col. 1, lines 19-30).
 
Claims 11 is/are the method claim corresponding to system claims 4 and rejected under the same rational set forth in connection with the rejection of claims 4 as noted above.

Allowable Subject Matter
Claims 6 and 13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 7 and 14 are objected by virtue of their respective dependencies on claims 6 and 13.

                                                                                                                                                                                     
Response to Arguments
Applicant's arguments filed 04/26/2021 have been fully considered but they are not persuasive.

In response to the applicants argument that the Office Action does not rely on Poznanovic as teaching the feature "generating a structure point representation based on the received program source code by inserting into the program source code a set of structure points including an anchor structure point and a join structure point associated with the anchor structure point", as recited in claim 1. The Office Action instead relies on Diamos as allegedly teaching this claimed feature.  Thus, the Office Action appears to consider the added implicit branches, such as 508-1 - 508-3 (also illustrated in Diamos at Figure 5A) as allegedly corresponding to the claimed structure points that are inserted into the program source code. However, while claim 1 recites both anchor structure points and join structure points, Diamos fails to teach or suggest two different types of implicit branches. That is, Diamos does not distinguish between any two of the branches 508 as having a different purpose, function, etc. For example, all of the implicit branches are similarly used to transfer control from one region to another. In addition, Claim 1 
Examiner respectfully disagrees. As acknowledged by the office action the above limitations are not taught by Poznanovic. However, Diamos discloses a compiler-controlled technique for scheduling threads to execute different regions of a program. A compiler analyzes program code to determine a control flow graph for the program code. The control flow graph contains regions and directed edges between regions. The regions have associated execution priorities. The directed edges indicate the direction of program control flow. Each region has a thread frontier which contains one or more regions. The compiler inserts one or more update predicate mask variable instructions at the end of a region. The compiler also inserts one or more conditional branch instructions at the end of the region. The conditional branch instructions are arranged in order of execution priority of the regions in the thread frontier of the region, to enforce execution priority of the regions at runtime. See the Abstract. In particular, Diamos discloses implicit branches having two different functionality, these branches 508 ensure that the regions 502 execute in priority order and implicit branch 508-1 is used transfer control from region 2 502-2 to region 3 502-3. See paragraph [0061] and as cited above in the office action. The modification would be obvious because of one of ordinary skill in the art would be 
Thus, the amalgamation of the references is proper and maintained herein.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
(571) 272-3732.  The examiner can normally be reached Monday-Friday between 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on (571) 272-3721.  Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: (571) 272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Satish Rampuria/Primary Examiner, Art Unit 2193